Citation Nr: 0405307	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  97-20 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for an upper and a 
lower back disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for disfigurement due 
to scars, including as secondary to service-connected 
osteomyelitis.

5.  Entitlement to service connection for a heart disorder, 
including as secondary to service-connected osteomyelitis.

6.  Entitlement to service connection for a lung disorder, 
including as secondary to service-connected osteomyelitis.

7.  Entitlement to an initial compensable evaluation for 
osteomyelitis, status post left foot surgery.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from June 1957 to April 1961.  
His claims come before the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.   

In written statements submitted in February 2003 and March 
2003, and during a hearing held at the RO before the 
undersigned in June 2003, the veteran raised additional 
claims for consideration.  These claims (as characterized by 
the veteran) include:  entitlement to service connection for 
bilateral hearing loss, bilateral tinnitus, degenerative 
spine disease, herniated and bulging discs, the loss of use 
of the left arm, residuals of a pulmonary embolism, a right 
arm/hand disorder, osteomyelitis of the upper and lower 
extremities, and a left ankle disorder secondary to service-
connected osteomyelitis; entitlement to special monthly 
compensation based on the need for aid and attendance; and 
entitlement to the reopening of his claims for a left wrist 
and arm disorder.  In a letter dated in July 2003, the RO 
acknowledged most of these claims.  Inasmuch as the veteran 
intends to continue pursuit of these claims, such matter is 
referred to the RO for continued appropriate action.

This case is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the veteran and 
his representative if further action is required on his part.


REMAND

The veteran seeks service connection for upper and lower 
back, heart and lung disorders, hypertension, diabetes 
mellitus, and disfiguring scars, and a higher initial 
evaluation for osteomyelitis, status post left foot surgery.  
For the following reasons, remand to the RO for additional 
action is necessary before the Board can decide these claims.

First, on June 2, 2003, June 4, 2003, June 5, 2003, June 10, 
2003, June 18, 2003, June 25, 2003, June 26, 2003, and 
September 9, 2003, after the RO had certified the veteran's 
appeal to the Board, the veteran submitted additional 
evidence to the RO and the Board in support of his claims.  
In a written statement received at his hearing on June 10, 
2003, the veteran indicated that he wished to waive initial 
RO consideration of the evidence submitted on June 2, 2003, 
June 4, 2003, and June 10, 2003.  Of the remaining evidence, 
some documents are nonduplicative and pertinent to the claims 
on appeal.  The RO has not yet considered these documents and 
the veteran has not waived his right to initial RO 
consideration of such
.  As such, remand is required for RO consideration of the 
unwaived evidence in connection with the veteran's claims.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).

Second, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), provides that VA must notify a claimant of the 
information needed to substantiate his claim and assist him 
in obtaining and fully developing all of the evidence 
relevant to that claim.  In this case, VA has not yet 
satisfied its duty to assist the veteran in developing his 
claims.  

For instance, there is relevant medical evidence that is 
outstanding and needs to be secured.  In multiple written 
statements submitted over the years and at his hearing, the 
veteran contended that he was hospitalized at several 
facilities during service for some of the disorders at issue 
in this appeal.  He identified these facilities as the 7th 
Engineering Battalion Dispensary Hospital, Triplar Army 
Hospital in Hawaii, and the United States Naval Hospitals at 
Camp Pendleton and in San Diego, but he did not provide the 
dates of his treatment there.  The RO has not attempted to 
obtain records of these hospitalizations.  Inasmuch as they 
might be pertinent to the claims on appeal, the RO should do 
so on remand after securing more specific information from 
the veteran regarding the alleged hospitalizations.    

In addition, during his hearing, the veteran identified other 
pertinent, outstanding medical records that the RO should 
endeavor to secure.  The sources of these records include: 
the VA Medical Center in White City (dated since 1999), the 
Klamath Open Door Clinic (2625 Crosby, Klamath Falls, OR 
97603), and Drs. Amstead, Burnbalm, Calvert, and Sarah.  
Again, prior to obtaining these potentially pertinent 
treatment records on remand, the RO should contact the 
veteran and ask him to identify with greater specificity the 
dates on which, and conditions for which, these providers 
rendered treatment.  

Third, under 38 U.S.C.A. § 5103A (West 2002), VA's duty to 
assist includes providing the claimant a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  With 
regard to the veteran's rating claim, an examination is 
definitely in order as the veteran alleges having experienced 
active periods of osteomyelitis since he filed his claim.  
Moreover, the claims file does not currently contain 
sufficient medical evidence relevant to the veteran's 
assertions of secondary disabilities resulting due to such 
osteomyelitis.

Fourth, in denying the veteran's claim for service connection 
for diabetes mellitus, the RO considered only whether that 
disorder was related to the veteran's period of active.  
Since then, however, the veteran has alleged that the 
disorder may be due to his service-connected osteomyelitis.  
In light of this contention, on remand, the RO should 
reconsider this particular claim on both direct and secondary 
bases.

Accordingly, this case is REMANDED for the following:

1.  VA should contact the veteran and 
request him to provide the complete names, 
addresses and dates of treatment of all 
health care professionals, VA and non-VA, 
who have evaluated the disorders at issue 
in this appeal since his period of active 
duty and whose records are not already in 
the claims file.  VA should specifically 
seek information on the providers the 
veteran has already identified, including 
the 7th Engineering Battalion Dispensary 
Hospital, Triplar Army Hospital in Hawaii, 
the United States Naval Hospitals at Camp 
Pendleton and in San Diego, the VA Medical 
Center in White City, the Klamath Open 
Door Clinic, and Drs. Amstead, Burnbalm, 
Calvert, and Sarah.

2.  After obtaining any necessary 
authorization, VA should request, obtain 
and associate with the claims file the 
actual clinical records, inpatient and 
outpatient records, consultation reports, 
reports of diagnostic testing, progress 
notes, and any other pertinent treatment 
records or evaluation reports from all 
medical providers identified, including 
the 7th Engineering Battalion Dispensary 
Hospital, Triplar Army Hospital in 
Hawaii, the United States Naval Hospitals 
at Camp Pendleton and in San Diego, the 
VA Medical Center in White City (dated 
since 1999), the Klamath Open Door Clinic 
(2625 Crosby, Klamath Falls, OR 97603), 
and Drs. Amstead, Burnbalm, Calvert, and 
Sarah.  If any of these records are 
unavailable, VA should document this fact 
in the record.  

3.  If, in response to the above 
development, VA receives documentation 
establishing that the veteran was treated 
in service for any of the disorders at 
issue in this appeal, VA should then 
afford the veteran a VA examination of 
that disorder.  VA should notify the 
veteran that if he does not attend the 
scheduled examination, his failure to do 
so might adversely affect his claim(s).  
The purpose of such an examination would 
be to determine whether the veteran 
currently has any of the claimed 
disorders, and if so, whether any such 
disorder is related to service or a 
service-connected disability.  VA should 
forward the claims file to the examiner 
for review and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should: 

	a).  Record all current complaints 
and clinical findings associated with the 
claimed disorder being evaluated; 

b).  Opine whether that disorder is 
at least as likely as not related to the 
veteran's period of active service, or a 
service-connected disability.  

c).  Provide detailed rationale, 
with specific references to the record, 
for his findings.  

4.  VA should then afford the veteran a 
VA examination of his service-connected 
osteomyelitis, status post left foot 
surgery.  VA should notify the veteran 
that if he does not attend the scheduled 
examination, his failure to do so might 
adversely affect his claim.  The purpose 
of this examination is to determine the 
nature and severity of manifestations of 
that disability.  VA should forward the 
claims file to the examiner for review 
and ask the examiner to confirm in his 
written report that he conducted such a 
review.  Following a thorough evaluation, 
during which all indicated tests are 
performed, the examiner should:

a)  Identify the nature, frequency, 
severity and duration of all 
manifestations of the veteran's 
osteomyelitis, to include the number of 
episodes since discharge from service and 
the date of the last active episode.  

b)  Identify any secondary pathology 
resulting from osteomyelitis, 
specifically confirming or refuting the 
existence of any causal relationship 
between identified scarring, heart 
problems or lung problems and service-
connected osteomyelitis.

c)  Provide a detailed rationale, 
with specific references to the record, 
for opinion expressed.  

5.  VA should then review all examination 
reports to ensure that they comply with 
the previous instructions.  If any report 
is deficient in any regard, VA should 
undertake the requisite corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

6.  Thereafter, VA should review the 
claims file and ensure that all 
notification and development action 
required by the VCAA, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing 
regulations is completed, consistent with 
all governing legal authority.  Such 
action should include informing the 
veteran of the evidence needed to support 
his claims and indicating whether the 
veteran should submit such evidence or 
whether VA will obtain and associate such 
evidence with the claims file.  VA should 
afford the veteran an opportunity to 
respond to this notice with evidence or 
information and then take appropriate 
follow-up steps to assist the veteran in 
obtaining any additionally identified 
information or evidence.

7.  Once all development is completed, VA 
should readjudicate the veteran's claims 
based on a consideration of all of the 
evidence of record, including that which 
was submitted in June and September 2003.  
With regard to the veteran's claim for 
service connection for diabetes mellitus, 
VA should consider whether that disorder 
is related to service or a service-
connected disability.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case and an 
opportunity to respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  The purposes of this REMAND are to afford the 
veteran due process of law and to obtain additional medical 
information.  No inference should be drawn regarding the 
ultimate disposition of these claims.  The veteran is free to 
submit any additional argument or evidence he wishes to have 
considered in connection with his appeal; however, he is not 
required to act unless he is otherwise notified.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


